Title: From Thomas Jefferson to Charles Pinckney, 30 September 1820
From: Jefferson, Thomas
To: Pinckney, Charles

Dear SirMonticello Sep. 30. 20.An absence of some time from home has occasioned me to be thus late in acknoleging the reciept of your favor of the 6th and I see in it with pleasure evidences of your continued health & application to business. it is now, I believe, about 20. years since I had the pleasure of seeing you, and we are apt, in such cases, to lose sight of time, and to concieve that our friends remain stationary at the same point of health and vigour as when we last saw them. so I percieve by your letter you think with respect to myself. but 20. years added to 57. make quite a different man. to threescore and seventeen add two years of prostrate health, and you have the old, infirm, and nerveless body I now am, unable to write but with pain, and unwilling to think without necessity. in this state I leave the world and it’s affairs to the young and energetic, and resign myself to their care,  of whom I have endeavored to take care when young. I read but one newspaper, & that of my own state, and more for it’s advertisements than it’s news. I have not read a speech in Congress for some years. I have heard indeed of the questions of the Tariff & Missouri and formed primâ facie opinions on them, but without investigation. as to the Tariff, I should say put down all banks, admit none but a metallic circulation; that will take it’s proper level with the like circulation in other countries, & then our manufacturers may work in fair competition with those of other countries: and the import duties which the government may lay for the purposes of revenue will so far place them above equal competition. the Missouri question is a meer party trick. the leaders of federalism defeated in their schemes of obtaining power by rallying partisans to the principle of monarchism, a principle of personal, not of local division, have changed their tack, and thrown out another barre to the whale. they are taking advantage of the virtuous feelings of the people to effect a division of parties by a geographical line. they expect that this will ensure them, on local principles, the majority they could never obtain on principles of federalism. but they are still putting their shoulder to the wrong wheel. they are wasting Jeremiads on the miseries of slavery as if we were advocates for it. sincerity in their declamations should direct their efforts to the true point of difficulty, and unite their councils with ours in devising some reasonable and practicable plan of getting rid of it. some of these leaders, if they could attain the power they ambition, would rather use it to keep the union together, but others have ever had in view it’s separation. if they push it to that they will find the line of separation very different from their 36° of latitude: and as manufacturing and navigating states, they will have quarelled with their bread & butter; and I fear not that after a little trial, they will think better of it, and return to the embraces of their natural and best friends. but this scheme of party I leave to those who are to live under it’s consequences. we who have gone before have performed an honest duty, by putting in the power of our successors a state of happiness which no nation ever before had within their choice. if that choice is to throw it away, the dead will have neither the power nor the right to controul them. I must hope nevertheless that the mass of our honest and well meaning brethren of the other states will discover the use which designing leaders are making of their best feelings, & will see the precipice to which they are led, before they take the fatal leap. God grant it, and to you health & happinessTh: Jefferson